Citation Nr: 9906115	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-47 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD symptoms are productive of no more 
than definite social and industrial impairment, or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.125- 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125- 4.130, Diagnostic 
Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in February 1997 for 
additional development.  The requested development has been 
completed, and the case is now ready for appellate review.

The Board finds that the veteran's claim for an evaluation in 
excess of 30 percent for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of this case reveals that in July 1991, the veteran 
was granted service connection for PTSD, and a 30 percent 
evaluation was assigned, effective from April 1991.  In March 
1994, the veteran underwent a routine VA examination, to 
determine if his disability had changed.  See 38 C.F.R. 
§ 3.157.  The RO confirmed the 30 percent evaluation for PTSD 
in a March 1994 rating decision, which the veteran appealed.  
The 30 percent evaluation has remained in effect, and is the 
subject of this appeal.  As is set forth below, the Board has 
thoroughly reviewed the evidence of record, and finds that 
there is no basis for assignment of an evaluation in excess 
of 30 percent.    

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 
4.130 (1998) (hereinafter referred to as "new" or 
"current" regulations).  The United States Court of 
Veterans Appeals (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991), but see Rhodan v. West, 12 
Vet. App. 55, 57 (1998) (where compensation is awarded or 
increased "pursuant to any Act or administrative issue, the 
effective date of such an award or increase . . . shall not 
be earlier than the effective date of the Act or 
administrative issue," citing 38 U.S.C.A. § 5110(g)).  In 
light of the foregoing, the Board will evaluate the veteran's 
PTSD under both the current version of the regulations and 
the version in effect prior to November 1996 ("former" or 
"old" regulations), and apply the most favorable result to 
the veteran.  The Board points out that in an October 1998 
Supplemental Statement of the Case, the RO considered the 
veteran's claim under the current version of the regulations 
and determined that an evaluation in excess of 30 percent was 
not warranted.  

The RO assigned the veteran a 30 percent evaluation for PTSD 
with depression pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), which requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation requires considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that result in such reduction in reliability, 
flexibility, and efficiency levels as to produce considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

As regards the criteria for a 30 percent evaluation under the 
above version of the rating criteria, the VA General Counsel, 
in response to an invitation by the Court to construe the 
term "definite" in a matter that would quantify the degree 
of impairment, concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994); see 
also Hood v. Brown, 4 Vet. App. 301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  A 30 
percent evaluation is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation requires evidence of occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9403 
(1998).

The Board has thoroughly reviewed the evidence of record, 
however, for the following reasons and bases, the Board finds 
that the currently assigned 30 percent evaluation is 
appropriate, and there is no basis for assigning a higher 
evaluation for PTSD at this time, under either the former or 
current version of the rating criteria.  In that regard, the 
Board notes reviewing the more recent medical evidence of 
record, see Francisco, supra, as compared with the history of 
the veteran's PTSD, see 38 C.F.R. § 4.1, reveals the 
following.  In a March 1994 VA examination, the veteran was 
noted to have a moderate degree of psychiatric impairment, 
with a marked inability to deal with people and handle 
pressure.  The veteran had recurrent intrusive distressing 
recollections, but he denied any hallucinations or delusions.  
Further, although he had occasional suicidal thoughts, they 
were passive.  The veteran was assigned a Global Assessment 
of Functioning (GAF) score of 65.

In January 1995, the veteran testified before a hearing 
officer at the RO.  He indicated that he used to take Prozac 
medication, but he had switched to Paroxetine medication.  He 
stated that he thought he had a good relationship with his 
family, and he was working as an electronics technician.

In a July 1996 VA examination, the veteran reported having 
many dreams about Vietnam, including restless sleep.  He 
indicated that he had no close friends, and suicidal 
ideations.  He was also scared by sudden noises and dark.  
The examiner characterized the veteran's PTSD as mild to 
moderate, and a GAF score of 60 was assigned.  

The most recent VA examination report of record, dated in 
July 1997, reveals that the veteran complained of occasional 
nightmares and intrusive thoughts of the war, along with rare 
flashbacks.  He reported difficulty with sleep, 
concentration, hypervigilance, and increased startle 
response.  The examiner indicated that the veteran had no 
suicidal ideation, homicidal ideations, hallucinations, 
paranoid delusions, or obsession.  The examiner characterized 
the veteran's PTSD as causing mild impairment at work, and 
moderate impairment in the veteran's personal life.  A GAF 
score of 55 was assigned.  

In addition to the foregoing VA examination reports, the 
Board notes that the record contains VA outpatient medical 
reports, reflecting treatment from approximately February 
1989 to March 1997.  However, those records contain no 
symptomatology substantially different from that noted in the 
foregoing medical examinations.
 
The Board finds that the foregoing symptomatology represents 
a degree of occupational and social impairment that is more 
than moderate, but less than large.  Although the veteran 
displays symptoms of sleep impairment, and some 
suspiciousness, the records reveal that he appears to be 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation.  The Board finds no 
evidence of record that the veteran has circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
memory, or impaired judgment.  The above-referenced VA 
examinations consistently reflect that the veteran was 
cooperative, alert, and oriented in the examinations, with 
intact memory and judgment.  Further, the Board notes that 
the GAF scores of record range from 65 to 55, which is 
indicative of moderate symptomatology, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  

In light of the foregoing, the Board is not persuaded that 
the veteran's PTSD is disabling to such a degree as to 
warrant an evaluation in excess of 30 percent, under both 
versions of the rating criteria.  In conclusion, after a 
review of all the evidence of record, the Board finds that 
the currently assigned 30 percent evaluation is appropriate, 
and his appeal is denied.  See 38 C.F.R. §§ 4.125- 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125- 4.130, 
Diagnostic Code 9411 (1998).

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.1.

Finally, the Board acknowledges the veteran's contentions 
that if not for his PTSD, he would be capable of improving 
his salary.  However, the Board points out that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  Further, the Board finds no 
evidence of record that the veteran's PTSD has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned 30 percent evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

